Citation Nr: 0800381	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had verified active duty from June 1993 to June 
1996.  He also had an additional 26 years and 8 months of 
prior active duty. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

In February 2005, the Board remanded the claims for service 
connection for disabilities of the hands, as well as claims 
for service connection for disabilities of the knees.  The 
claims for service connection for knee disorders were granted 
by the RO in a decision of June 2005 and are no longer on 
appeal.  The RO completed the requested development and again 
denied the claims for service connection for disabilities of 
the hands.  The case has now been returned to the Board for 
further appellate review.  


FINDING OF FACT

The weight of the competent medical evidence shows that the 
veteran does not currently have a disability the hands.


CONCLUSION OF LAW

A disability of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2001, July 2001, and June 2003 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence VA would 
attempt to obtain on his behalf.  In addition, the letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  In this 
regard, the Board notes that the letter dated in June 2003 
advised the veteran that it was his responsibility to make 
sure that the VA received all records that were not in the 
possession of a Federal department or agency.  The initial 
duty to assist letter was provided before the adjudication of 
the claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that the duty to assist has been 
fulfilled.  The veteran's service records and post-service 
treatment records have been obtained, and the veteran was 
afforded a VA examination.  The veteran testified at a 
personal hearing at the RO.  The Board does not know of any 
relevant evidence that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim; therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service Connection for Hand Disorders

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran contends that during service he developed 
disabilities manifested by pain in his hands.  At a personal 
hearing held at the RO in February 2004, the veteran 
testified that, beginning around 1978, he experienced 
popping, cracking, and stiffness in both hands; a medication 
he was given for a neck problem also took care of the hand 
pain; there was no specific diagnosis in service as to what 
was wrong with his hands; he never had any accident with his 
hands resulting in trauma; and he still had pain in his 
hands.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection because the objective 
examination findings reflect that the veteran does not 
currently have a diagnosed disability of either the right or 
left hand, including arthritis of the hands.  In reaching 
this conclusion, the Board has noted that the veteran's 
service medical records, such as a record dated in April 
1996, confirm that the reported complains of left hand pain 
in service.  Further evaluation was made by a private 
physician in May 1996 who rendered a diagnosis of possible 
early rheumatoid arthritis; however, it was noted that there 
was a "zero negative" and no evidence of severe synovitis 
at the time of the examination.  Moreover, a subsequent X-ray 
report dated in June 1996 shows that X-rays of the hands 
revealed no acute bony pathology.  Based on this evidence, 
the Board finds that the service medical records do not 
demonstrate the presence of a chronic disorder or chronic 
symptoms of the hands in service.   

The Board notes that the report of a VA examination conducted 
in March 2002 included a diagnostic assessment of arthritis 
of both hands; however, the actual examination findings 
contained in that report were entirely negative for any 
abnormalities.  The examination report noted that the 
veteran's hands had normal strength when grasping, normal 
function, and normal sensation in the upper extremities.  
Examination of the wrist showed a negative Tinel's sign.  

Similarly, a VA radiology report dated in March 2002 shows 
that X-ray findings of the veteran's hands were completely 
normal, with multiple views of both hands demonstrating no 
bone or joint injury of disease, normal appearing articular 
surfaces, and no soft tissue calcifications.  X-ray findings 
of the veteran's wrists were also normal.  The impression was 
normal bilateral hands.  In addition, no objective evidence 
of the presence of a right or left hand disorder is recorded 
in the post-service medical treatment records.   

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
that a service connection claim must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.  In the present case, the preponderance 
of the competent medical evidence shows that the veteran's 
current complaints have not been accompanied by objective 
findings to support a diagnosis of a disability, including 
arthritis.  The veteran's own opinion, as expressed during 
his hearing, that he currently has a disability manifested by 
hand pain is not enough to support his claim on the medical 
question of existence of current disability, including 
arthritis.  While the veteran is competent to testify 
regarding any symptoms of the hands that he experiences at 
any time, lay persons such as the veteran are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  Accordingly, because the weight of the competent 
medical evidence shows that the veteran does not currently 
have a disability the hands, the Board finds that the veteran 
does not have a disability of the right or left hand that was 
incurred in or aggravated by service, and the claims must be 
denied.  Because the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for a right hand disorder is denied.

Service connection for a left hand disorder is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


